Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 10/11/19, is a national stage entry of PCT/US2018/027514, filed on 4/13/18. PCT/US2018/027514 claims priority from prov. appl 62485355, filed on 4/13/17, and is a CIP of 15688320, filed on 8/28/17, and a CIP of PCT/US17/48890, filed on 8/28/17. 62485355 provides support to the instantly claimed limitations, with the exception of claim 37, wherein azacitadine is administered at day 8 for one week; the effective filing and priority date of claims 1, 27-31, 36, 38-39, and 41-43 is therefore 4/13/17. Neither 15688320 nor PCT/US17/48890 provide support to the limitations of claim 37. The effective filing and priority date of claim 37 is 4/13/18. 

Status of Claims
Claims 1, 23, 27-31, 36-39, and 41-43 are pending as of 10/11/19. Claims 2-22, 24-26, 32-35, and 40 are canceled. 
Claims 1, 23, 27-31, 36-39, and 41-43 were examined and are rejected. 

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 39 recites the method of claim 36, wherein the hematological cancer is AML or MDS. However, claim 36 does not recite a hematological cancer; there is insufficient antecedent basis for this limitation.
It is suggested that claim 39 be amended to depend from claim 38, which recites treating a hematological cancer, to overcome this rejection.  
Claim 43 is drawn to the method of claim 42 wherein the first dose is 840 mg and the second dose is 280 mg, and wherein the first dose is 560 mg. and the second dose is 280-560 mg. This claim is indefinite as it is uncertain if the metes and bounds of the claim are limited to “wherein the first dose is 840 mg and the second dose is 280 mg”, or “wherein the first dose is 560 mg. and the second dose is 280-560 mg”, since the first and second dosing amounts for each scenario are different, and the dosing amounts are not recited in the alternative. 

Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1, 23, 27-31, 36-39, and 41-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 23-33 of U.S. Patent No. 10098862 in view of Maniar et. al., US 20150313859 A1 (publ. 11/5/15, cited in the IDS); and Navada et. al., A Phase I/II Study of the Combination of Oral Rigosertib and Azacitidine in Patients with Myelodysplastic Syndrome (MDS) or Acute Myeloid Leukemia (AML), Blood, vol. 124,(21), 3252, publ. 2014 (cited in the IDS). The instant claims are drawn to a pharmaceutical composition comprising: a) (E)-2,4,6-trimethoxystyryl-3-[(carboxymethyl)amino]-4-methoxybenzylsulphone and pharmaceutical salts thereof; b) basic pre-treated low molecular weight PEG comprising one or more of: PEG 200, PEG 300, PEG 400, PEG 600, and/or PEG 800; c) undiluted pH of about 11.0-14.0; and d) less than 5% water or aqueous solution; the composition in an oral dosage form comprising about 35-400 mg. of (E)-2,4,6-trimethoxystyryl-3-[(carboxymethyl)amino]-4-methoxybenzylsulphone; and a method of treating conditions mediated by abnormal cell proliferation comprising administering this composition to a subject in need thereof. The instant claims 36-39 and 41-43 are drawn to a method of treating conditions mediated by abnormal cell proliferation comprising orally administering an effective amount of (E)-2,4,6-trimethoxystyryl-3-[(carboxymethyl)amino]-4-methoxybenzylsulphone, Na salt to a patient in need thereof, at a first dose of 70-840 mg. approximately 1-2 hours before breakfast, and a second dose of 70-560 mg administered in the fasting state about 6-8 hours after the first dose. The claims of US ‘862 are drawn to a pharmaceutical composition comprising: a) (E)-2,4,6-trimethoxystyryl-3-[(carboxymethyl)amino]-4-methoxybenzylsulphone and pharmaceutical . 
Instant claim 37 recites the limitation wherein (E)-2,4,6-trimethoxystyryl-3-[(carboxymethyl)amino]-4-methoxybenzylsulphone (also known as rigosertib), sodium salt is administered for 3 weeks followed by one week off, and administration of azacitidine is begun at day 8 for one week. While this limitation is not recited by the method claims of US ‘862, this administration regimen, in combination with administration of azacitidine would have been 
The instant claims and claims of US ‘862 are therefore obvious variants of each other and are not patentably distinct. 



Information Disclosure Statement
The IDS filed on 10/11/19 has been considered. 


Conclusion
Claims 1, 23, 27-31, 36-39, and 41-43  are rejected. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SARAH . PIHONAK
Primary Examiner
Art Unit 1627